Opinion bx
Judge Kramer
(Concurring in Part and Dissenting in Part) :
I concur with the majority that the Preliminary Objections to the counts of the Complaint in Assumpsit should be sustained; but I respectfully dissent from the majority’s sustaining the Preliminary Objections to the counts of the Complaint in Trespass.
The General State Authority (GSA) was patently organized as a means to circumvent former constitu*532tional limitations on governmental indebtedness. GSA over the years of its existence (since its creation in 1935), has competitively engaged in the business of land and building development similar to countless business enterprises operated in the private sector. From my point of view, GSA is engaged primarily in a proprietary function and only secondarily in a governmental function.
It seems incongruous to me to permit an injured citizen to sue in trespass for torts inflicted by a public school district acting in a proprietary function in the operation of its school facilities, and yet deny such a citizen the same right if he is injured by some state “Authority” engaged in a proprietary function of erecting a school facility. See Morris v. Mt. Lebanon Township School District, 393 Pa. 633, 144 A. 2d 737 (1958). If the Commonwealth (or its subdivisions) determines to enter the private business world of the land and building developer (in a manner similar to, for example, an insurance company), then it should accept all of the liabilities and responsibilities inherent in such proprietary business activities. In making this statement, I fully recognize the present status of the law in this Commonwealth on sovereign immunity, that neither the Commonwealth nor any of its state instrumentalities may be sued without legislative permission. However, as I have attempted to state in my dissent in the case of Biello v. Pa. Liquor Control Board, et al., 1 Pa. Commonwealth Ct. 179 (1971), our courts should be consistent. The judicially created distinction between governmental and proprietary functions applied to the municipal and educational segments of government should be applied consistently and equally to all segments of goverment.
The majority points to the Rader v. Pennsylvania Turnpike Commission, 407 Pa. 609, 182 A. 2d 199 *533(1962) case as controlling; however, the facts of that case are distinguishable. The present state of the law on sovereign immunity in this Commonwealth recognizes the construction, maintenance and operation of highways for commerce as a governmental function in the furtherance of public convenience and necessity. The construction of a “field house” can hardly be placed in the same functional category. I would overrule the Preliminary Objections as to the counts in trespass and allow GSA time to file an answer.